                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


  EMILY NANOUK,

                         Plaintiff,                      Case No. 3:15-cv-00221-RRB

          v.
                                                         ORDER SCHEDULING
  UNITED STATES OF AMERICA,                           SETTLEMENT CONFERENCE

                         Defendant.




               A Settlement Conference is hereby set for February 10, 2021, at 9:00 a.m.,

in Anchorage Courtrooms 2 and 3 before the Honorable Joshua M. Kindred.

               At the Settlement Conference, all counsel shall appear with full authority to

settle all issues of this litigation and, if such is impossible to obtain, counsel shall have their

clients, with full settlement authority, available in person or by telephone at the time of the

settlement conference.

               IT IS SO ORDERED this 22nd day of December, 2020, at Anchorage,

Alaska.


                                                          /s/ Joshua M. Kindred
                                                           JOSHUA M. KINDRED
                                                      UNITED STATES DISTRICT JUDGE




          Case 3:15-cv-00221-RRB Document 221 Filed 12/22/20 Page 1 of 1
